Citation Nr: 1023169	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to an initial compensable rating prior to 
June 15, 2009 and an initial rating higher than 10 percent 
since that date for chronic conjunctivitis.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.M.
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 1990, December 1990 to May 1991, January 2003 to 
January 2004, and from May 2005 to May 2006.  He participated 
in Operation Iraqi Freedom and received the Combat Action 
Ribbon.

These matters come before the Board of Veterans' Appeals 
(Board) from July 2007 and May 2009 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.  In the July 2007 decision, the RO denied 
entitlement to service connection for a bilateral shoulder 
condition and granted service connection for chronic 
conjunctivitis and assigned an initial noncompensable 
disability rating, effective May 9, 2006.  In the May 2009 
decision, the RO denied entitlement to service connection for 
a cervical spine condition.

In July 2009, the RO increased the initial disability rating 
for chronic conjunctivitis to 10 percent, effective June 15, 
2009.  

The Veteran testified before the undersigned at an April 2010 
hearing at the RO (Travel Board hearing).  A transcript of 
that hearing has been associated with his claims folder.

The issues of entitlement to service connection for a left 
shoulder disability and a cervical spine disability and 
entitlement to higher initial ratings for chronic 
conjunctivitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran had symptomatology of a right shoulder condition 
in service, and there is post-service continuity of right 
shoulder symptomatology demonstrating a nexus between the 
Veteran's current right shoulder disability and the in-
service symptomatology.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
a right shoulder disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been 
diagnosed as having various right shoulder disabilities.  A 
February 2008 VA primary care treatment note and a June 2008 
treatment report from Dr. Babus indicated diagnoses of a 
supraspinatus strain and myofascial pain in the trapezius, 
respectively.  Therefore, a current right shoulder disability 
is demonstrated.

There is also evidence of in-service symptoms of a right 
shoulder condition and of a continuity of symptomatology.  
The Veteran's service treatment records indicate that prior 
to deployment to Iraq, he was treated in May and June 2005 
for posterior pain of the right shoulder which began when he 
fell to the ground during physical training.  He was 
diagnosed as having possible tendonitis or a tear of the 
rotator cuff.  In February 2006 he was treated for continuing 
occasional right shoulder pain which had continued since the 
May 2005 injury.  Furthermore, a March 2006 report of medical 
history reveals that he had continued to experience right 
shoulder pain.

In written statements dated in July 2006 and January and 
August 2007 (VA Form 21-4138), the Veteran reported that he 
continued to experience shoulder pain and that he had 
difficulty sleeping due to the pain.

A February 2008 VA primary care treatment note reveals that 
the Veteran reported a sharp pain in the right shoulder 
blade.  The pain fluctuated, was aggravated by physical 
activity (e.g. push-ups), and was alleviated by medication.  
Examination of the right shoulder revealed mild tenderness to 
palpation of the supraspinatus muscle and tendon.  The 
Veteran was diagnosed as having a supraspinatus strain.

An April 2008 VA examination report indicates that the 
Veteran reported that he experienced recurrent right shoulder 
pain and that he was taking medication for the condition.  He 
was diagnosed as having a right shoulder injury.

Examination reports from Dr. Babus dated in June 2008 
indicate that the Veteran reported constant right shoulder 
pain of varying intensity.  The pain was aggravated by 
activity and alleviated by medication.  Examination of the 
right shoulder did not reveal any pain at the time of the 
examination, however a diagnosis of myofascial pain in the 
trapezius was provided.

In letters dated in May and December 2009, the Veteran stated 
that he experienced continuing right shoulder pain and 
tightening.  Furthermore, during the April 2010 hearing he 
testified that he injured his right shoulder during physical 
training prior to leaving for Iraq, that he continued to 
experience slight shoulder pain throughout his deployment, 
and that the pain continued after returning from Iraq.  Right 
shoulder pain continued to affect his daily activities and 
employment at the time of the April 2010 hearing.

The Veteran is competent to report symptoms of his right 
shoulder disability, such as pain, as well as a continuity of 
right shoulder symptomatology, his reports are consistent 
with the evidence of record, and there is nothing to 
contradict his reports.  See Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.  As the Veteran was treated for 
right shoulder pain in service, he has been diagnosed as 
having a current right shoulder disability, and there is 
evidence of a continuity of right shoulder symptomatology 
since service, the criteria for service connection for the 
currently diagnosed right shoulder disability have been met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding 
a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."   Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Veteran's private medical records indicate that he has 
been diagnosed as having various cervical spine disabilities.  
A May 2008 MRI report from Regional Radiology Outerbridge 
indicated diffuse degenerative cervical disc change, left C3-
4 cervical spondylotic change and neural foraminal narrowing, 
right posterolateral C5-6 disc herniation, and broad based 
central right posterior C6-7 disc protrusion and slight right 
C6-7 foraminal extension.  Also, the June 2008 examination 
report from Dr. Babus indicated diagnoses of cervical disc 
displacement, cervical radiculopathy, and cervical 
spondylosis.  Thus, a current cervical spine disability has 
been demonstrated.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

The evidence reveals that the Veteran's cervical spine 
disability may have existed prior to his period of service 
from January 2003 to January 2004.  An April 1998 VA 
examination report indicates that he reported experiencing 
upper back pain after gymnastic exercises.  There is no 
entrance examination of record for this period of service.

There is also evidence that the Veteran experienced neck 
problems in service.  Dr. Babus' June 2008 examination report 
reveals that the Veteran reported that prior to his most 
recent deployment to Iraq, he developed right neck pain while 
exercising and that the pain had remained the same ever 
since.  Also, during the April 2010 hearing, he testified 
that he began to experience neck pain when he injured his 
neck during the same incident in which he injured his 
shoulder during physical training in May 2005 and that the 
neck condition worsened during his service in Iraq.  

The Veteran is competent to report an in-service neck injury 
and symptoms such as neck pain.  See Jandreau, 492 at 1376-
77; Buchanan, 451 F.3d at 1336.  Thus, his reports provide 
evidence of in-service aggravation of a possible pre-existing 
cervical spine disability.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

An examination is needed to obtain an opinion as to whether 
the Veteran's current cervical spine disability was incurred 
or aggravated by active service or is otherwise related to 
service. 

As for the claim for service connection for a left shoulder 
disability, the Veteran's service treatment records indicate 
that in February 2006 he experienced mild tenderness to 
palpation of the left trapezius and was diagnosed as having 
an unresolved left shoulder strain.  He was afforded a VA 
examination in May 2007 for the left shoulder.  The physician 
who conducted the examination cited a May 2006 X-ray of the 
left shoulder which was within normal limits and diagnosed 
the Veteran as having status post medial meniscectomy for a 
tear of the left shoulder.  There was no pathology identified 
for the Veteran's left shoulder.    

The May 2006 VA examination is inadequate because the 
examiner's conclusions were, in part, based upon an 
inaccurate history.  There is no May 2006 left shoulder X-ray 
report in the Veteran's claims file.  Furthermore, the 
diagnosis of status post medial meniscectomy for a tear of 
the left shoulder is inaccurate because there is no evidence 
that the Veteran had a medial meniscectomy of the left 
shoulder or that he experienced a left shoulder tear.  
Rather, he was diagnosed as having a possible tear of the 
rotator cuff of the right shoulder in service and had a 
meniscectomy for the right knee.  Because the examiner relied 
on an inaccurate history, the examination report and 
resulting opinions are inadequate.  See Boggs v. West, 11 
Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. 
App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).

Furthermore, in January 2007 the Veteran submitted a signed 
"Authorization and Consent to Release Information" form (VA 
Form 21-4142) indicating that he received treatment for a 
shoulder disability from Dr. Tursi. 

VA has adopted a regulation requiring that when it becomes 
aware of private treatment records it will specifically 
notify the Veteran of the records and provide a release to 
obtain the records.  If the Veteran does not provide the 
release, VA has undertaken to request that the Veteran obtain 
the records.  38 C.F.R. § 3.159(e)(2) (2009).  Any treatment 
records from Dr. Tursi for a shoulder disability are directly 
relevant to the claim for service connection for a left 
shoulder disability and there is no indication that any 
attempts were made to obtain the identified treatment 
records.

With regard to the appeal for higher initial ratings for 
chronic conjunctivitis, the evidence reveals that the 
disability may have worsened since the most recent VA 
examination in April 2007.  A veteran must be afforded a 
thorough and contemporaneous examination when the record does 
not adequately reveal the current state of the veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) 
(citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  The record is inadequate and the need for a 
contemporaneous examination occurs when there is evidence 
(including a veteran's statements) of a possible increase in 
disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)) (Where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination)).  

The April 2007 VA examination report indicates that the 
Veteran reported tearing of both eyes and blurred vision 
since February 2006.  Uncorrected and corrected visual acuity 
was recorded as 20/20 for far vision in both eyes.  In an 
August 2007 written statement (VA Form 21-4138), the Veteran 
reported that his eyesight was deteriorating.  He reported 
difficulty seeing in the dark on several occasions and a June 
2009 VA eye outpatient treatment note reveals that he 
reported that his eye would always get itchy and watery.  
Although several VA eye evaluations since the April 2007 VA 
examination have consistently revealed that the Veteran's 
visual acuity has remained 20/20 in each eye, he testified 
during the April 2010 hearing that his eyesight continued to 
worsen and that he had been prescribed stronger corrective 
lenses.

While the Veteran's chronic conjunctivitis is currently rated 
10 percent disabling under 38 C.F.R. § 4.79, Diagnostic Code 
(DC) 6018 (2009) and this is the maximum schedular rating 
under that diagnostic code, higher ratings are possible for 
trachomatous conjunctivitis and residuals of chronic 
conjunctivitis such as visual impairment and disfigurement.  
As the Veteran is competent to report symptoms of his eye 
disability and the evidence reveals that the disability may 
have worsened since the April 2007 VA examination, a new 
examination to assess the current severity of the Veteran's 
chronic conjunctivitis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should take all necessary steps to 
obtain and associate with the claims file 
all treatment records sufficiently 
identified by the Veteran for a left 
shoulder disability, especially those 
identified in the January 2007 VA Form 
21-4142. 

All efforts to obtain these treatment 
records should be documented in the 
claims file.  If these records are 
unavailable, this should also be noted in 
the claims file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain 
the records and submit them to VA.
2.  Schedule the Veteran for a VA 
examination to determine whether the 
current cervical spine disability was 
incurred or aggravated in service.  All 
indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
the current cervical spine disability 
clearly and unmistakably pre-existed 
service and, if so, whether the 
disability was clearly and unmistakably 
not aggravated (underwent a permanent 
increase in disability) by active service 
beyond the normal progression of the 
disease. 

If the current cervical spine disability 
did not clearly and unmistakably pre-
exist service, or was not clearly and 
unmistakably permanently aggravated in 
service, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current cervical spine 
disability had its onset in service, is 
related to his reported in-service neck 
injury, or is otherwise the result of a 
disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report an in-service neck 
injury, his symptoms and history, and 
such reports must be considered in 
formulating any opinions.

3.  After any additional treatment 
records are obtained and associated with 
the Veteran's claims file, schedule him 
for a VA examination to determine the 
nature and etiology of any current left 
shoulder disability.  All indicated tests 
and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that any current left shoulder 
disability is related to the Veteran's 
in-service left shoulder injury or any 
other disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

4.  Schedule the Veteran for a VA 
examination to evaluate the current 
severity of the service-connected chronic 
conjunctivitis.  All indicated tests and 
studies should be conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report all symptoms 
of the Veteran's chronic conjunctivitis 
and whether the condition is active or 
inactive.  If inactive, the nature and 
severity of any residuals of the chronic 
conjunctivitis should be reported 
including, but not limited to, visual 
impairment and disfigurement.  

The examiner should also note whether the 
conjunctivitis is trachomatous or 
nontrachomatous.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

5.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


